Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4 and 7-8 have been cancelled and claims 1, 5-6, and 13 have been amended. Claims 1-3, 5-6, and 9-13 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/09/2021 was received and is being considered by the examiner.

Drawings
The drawings submitted 03/22/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 6027828) in view of Benson (U.S. 20140160686).

With respects to claims 1 and 9, Hahn discloses in Fig. 2 (above) of a power cabinet (34 battery pack accessory stack) comprising:
	M modules sequentially stacked from top to bottom (Fig. 2),
	N hot swappable components (24 first set of electrical conductors, 32 second set of electrical conductors) in Fig. 1A and 1B, configured to lead out at least one of a power line signal (Col 2, L 46-57)
	N locking apparatuses (28 socket, 30 channel, 18 releasable latch, 20 hook)(Fig. 1A and 1B) (Col 2, L 51-53),
	wherein a pth module and a (p+1)th module are electrically connected by using a pth hot swappable component (24, 32) (Col 2, L 57-59),
	the pth module and a (p+1)th  module are connected by using a pth locking apparatus (28, 30, 18, 20) (Col 2, L 51-53),

	at least one of the at least three modules is a battery management modules (10 battery pack) (Col 2, L 40), and
	the remaining modules of the at least three modules are battery modules (Col 3, L 6-9), wherein the power cabinet further comprises:
a base (40 accessory module) stacked below an Mth module (10 battery pack) (Fig. 2),
an (N+1)th hot swappable component configured to lead out at least one of the power line or the signal line (Col 3, L 17-2),
the Mth module (10) and the base (40) are electrically connected by using the (N+1)th hot swappable component ([abstract]),
the Mth module (10) and the base (4) are connected by using an (N+1)th locking apparatus Fig. 2, Fig. 1A, Fig. 1B)
	a top (38 cellular telephone module) stacked above a first module wherein:
an (N+2)th hot swappable component (24, 32) configured to lead out at least one of the power line or the signal line, 
the first module (36 AM/FM personal stereo accessory module) and the top (38) are electrically connected by using the (N+2)th hot swappable component (Col 3, L 6-14), 
the first module (36) and the top (38) are connected by using an (N+2)th locking apparatus (Col 2, L 57-59),
the (N+2)th hot swappable component comprises an (N+2)th hot swappable female end (32) and an (N+2)th hot swappable male (24) end that are electrically connected in cooperation with each other (Col. 2, L 57-59),
th hot swappable female end (32) and (N+2)th hot swappable male end (24) is disposed on the top (38) (Fig. 2),
and the other is disposed on the first module (36) (Fig. 2),
the (N+2)th  locking apparatus comprises and (N+2)th locking female end (28,30) and an (N+2)th  locking male (18,20) end that are connected in cooperation with each other (Col 2, L 51-53),
one of the (N+2)th  locking female end and the (N+2)th locking male end is disposed on the top (38) (Fig. 2), 
and the other is disposed on the first module (36) (Fig. 2). 
Hahn does not disclose that the power cabinet further comprises a dome stacked above a first module as the top. However, the as the instant specification contains no evidence that the dome shape configuration of the top of the stack is significant over the top shape disclosed by Hahn, the change in shape is a matter of choice and therefore not patentably distinct (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). MPEP 2144.04 IV (B).
	
    PNG
    media_image1.png
    334
    406
    media_image1.png
    Greyscale


	Benson discloses a power cabinet (100) with stacked modules (104, 106, 108 – power cages) (Fig. 1) and teaches that the top module is a battery management module (104) (Fig, 1), wherein the battery management module (104) is configured to perform charging and discharging management (via converter 120) ([0041]), located at the top of the power cabinet (100) (Fig. 1), and provided with a power interface (128 – bus bar assembly for DC output) and signal interface (122 controllers for converters 120) (Fig. 1). Benson further teaches that this arrangement allows for the delivery of power to users ([[035]).
	It would have been obvious to one having ordinary skill in the art to ensure the first module in the power cabinet disclosed by Hahn is a battery management module cable of performing charging and discharging management and provided with power and signal interfaces in order to allow for the delivery of power to users.

With respect to claim 2, Hahn discloses the pth hot swappable component (24, 32) comprises a pth hot swappable female end (electrical conductor 24 located on male face 14) and a pth hot swappable male end (electrical conductor 32 located on female face 16) that are electrically connected in cooperation with each other (Col 2, L 57-59), one of the pth hot swappable female end (24) and the pth hot swappable male end is disposed on the pth module (Fig. 1A and 1B), and the other is disposed on the (p+1)th module (Fig. 1A and 1B).

With respect to claim 3, Hahn discloses the pth locking apparatus (28, 30, 18, 20) comprises a pth locking female end (28, 30) and a pth locking male end (18, 20) that are connected in cooperation with each other (Fig. 1A and 1B),
 one of the pth locking female end (28,30) and pth locking male end (18,20) is disposed on the pth module (Fig. 1A and 1B),
and the other is disposed on the (p+1)th module (Fig 1A and 1B).

With respect to claim 5, Hahn discloses the (N+1)th hot swappable component comprises an (N+1)th hot swappable female end (32) and an (N+1)th hot swappable male end (24) that are electrically connected in cooperation with each other (Col 2, L 46-57),
one of the (N+1)th hot swappable female end (32) and (N+1)th hot swappable male end (24) is disposed on the base (40) (Col 3, L 17-20),
and the other is disposed on the Mth module (10) (Col 2, L 46-57).

With respect to claim 6, Hahn discloses the (N+1)th locking apparatus comprises an (N+1)th locking female end and an (N+1)th locking male end that are connected (Col 2, L 57-59),
one of the (N+1)th locking female end and the (N+1)th locking male end is disposed on the base (40) (Col 3, L 17-20),
and the other is disposed on the Mth module (10) (Col 2, L 51-52).

With respect to claim 13, Hahn discloses in Fig. 2 (above) of a power cabinet (34  battery pack accessory stack) comprising:
	at least three modules sequentially stacked from top to bottom (Fig. 2),

	multiple locking apparatuses (28 socket, 30 channel, 18 releasable latch, 20 hook)(Fig. 1A and 1B) (Col 2, L 51-53),
	wherein two neighboring modules are electrically connected by using a hot swappable component (24, 32) (Col 2, L 57-59),
	two neighboring modules are connected by using at least one locking apparatus (28, 30, 18, 20) (Col 2, L 51-53),
	at least one of the at least three modules is a battery management modules (10 battery pack) (Col 2, L 40), and
	the remaining modules of the at least three modules are battery modules (Col 3, L 6-9), wherein the power cabinet further comprises:
a base (40 accessory module) stacked below an Mth module (10 battery pack) (Fig. 2),
an (N+1)th hot swappable component configured to lead out at least one of the power line or the signal line (Col 3, L 17-2),
the Mth module (10) and the base (40) are electrically connected by using the (N+1)th hot swappable component ([abstract]),
the Mth module (10) and the base (4) are connected by using an (N+1)th locking apparatus Fig. 2, Fig. 1A, Fig. 1B),
	a top (38 cellular telephone module) stacked above a first module wherein:
an (N+2)th hot swappable component (24, 32) configured to lead out at least one of the power line or the signal line, 
th hot swappable component (Col 3, L 6-14), 
the first module (36) and the top (38) are connected by using an (N+2)th locking apparatus (Col 2, L 57-59),
the (N+2)th hot swappable component comprises an (N+2)th hot swappable female end (32) and an (N+2)th hot swappable male (24) end that are electrically connected in cooperation with each other (Col. 2, L 57-59),
one of the (N+2)th hot swappable female end (32) and (N+2)th hot swappable male end (24) is disposed on the top (38) (Fig. 2),
and the other is disposed on the first module (36) (Fig. 2),
the (N+2)th  locking apparatus comprises and (N+2)th locking female end (28,30) and an (N+2)th  locking male (18,20) end that are connected in cooperation with each other (Col 2, L 51-53),
one of the (N+2)th  locking female end and the (N+2)th locking male end is disposed on the top (38) (Fig. 2), 
and the other is disposed on the first module (36) (Fig. 2). 
Hahn does not disclose that the power cabinet further comprises a dome stacked above a first module as the top. However, the as the instant specification contains no evidence that the dome shape configuration of the top of the stack is significant over the top shape disclosed by Hahn, the change in shape is a matter of choice and therefore not patentably distinct. MPEP 2144.04 IV (B). 

	Benson discloses a power cabinet (100) with stacked modules (104, 106, 108 – power cages) (Fig. 1) and teaches that the top module is a battery management module (104) (Fig, 1), wherein the battery management module (104) is configured to perform charging and discharging management (via converter 120) ([0041]), located at the top of the power cabinet (100) (Fig. 1), and provided with a power interface (128 – bus bar assembly for DC output) and signal interface (122 controllers for converters 120) (Fig. 1). Benson further teaches that this arrangement allows for the delivery of power to users ([[035]).
	It would have been obvious to one having ordinary skill in the art to ensure the first module in the power cabinet disclosed by Hahn is a battery management module cable of performing charging and discharging management and provided with power and signal interfaces in order to allow for the delivery of power to users.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Benson as applied to claims 1-3, 5-6, 9, and 13 above and further in view of Kwag et al (U.S. 9159974).

With respects to claim 10-12, Hahn discloses at least one of the pth hot swappable female end and the pth hot swappable male end is disposed on the pth module, while the other is disposed on the (p+1)th module,
th hot swappable female end and the (N+1)th hot swappable male end is disposed on the base (40), while the other is disposed on the Mth module (10), and
at least one of the (N+2)th hot swappable female end and the (N+2)th hot swappable male end is disposed on the dome top(38 - as set forth above in the rejection of claim 7), while the other is disposed on the first module (36).
Hahn does not disclose the use of a pth protection groove and a pth protection bracket located in the pth protection groove,
 that one of the pth protection groove and the pth protection bracket is disposed on the pth module and the other is disposed on the (p+1)th module,
 that one of the pth hot swappable female end (32) and the pth hot swappable male end (24) is disposed in the pth protection bracket, while the other is disposed in the pth  protection groove. 
the use of a (N+1)th protection groove and a (N+1)th protection bracket located in the (N+1)th protection groove,
 that one of the (N+1)th protection groove and the (N+1)th protection bracket is disposed on the base (40) and the other is disposed on the Mth module (10),
 that one of the (N+1)th hot swappable female end (32) and the (N+1)th hot swappable male end (24) is disposed in the (N+1)th protection bracket, while the other is disposed in the (N+1)th  protection groove,
the use of a (N+2)th protection groove and a (N+2)th protection bracket located in the (N+2)th protection groove,
 that one of the (N+2)th protection groove and the (N+2)th protection bracket is disposed on the dome top (38) and the other is disposed on the first module (36), or
th hot swappable female end (32) and the (N+2)th hot swappable male end (24) is disposed in the (N+2)th protection bracket, while the other is disposed in the (N+2)th  protection groove.
Kwag discloses a battery pack (100) and teaches the use of a pth protection groove (113 connection terminal portion) and a pth protection bracket (221 external terminal portion) located in the pth protection groove (113) (Col 8, L 5-9), and further teaches the structural support of the hot swappable components (115, 116, 222A, and 222B) (Fig. 3 and Fig. 9).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to place at least one of the pth, (N+1)th, and (N+2)th protection groove and a pth, (N+1)th, and (N+2)th protection bracket on the on the pth module, base, and dome top, while the other is placed on the (p+1)th, Mth, and first modules as taught by Kwag to further house and protect the hot swappable components as disclosed by Hahn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                                                           /Maria Laios/                                   Primary Examiner, Art Unit 1727